Citation Nr: 0612402	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
claimed as secondary to exposure to carbon tetrachloride and 
trichloroethylene.

2.  Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to carbon tetrachloride and 
trichloroethylene.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and T.G.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in Phoenix.  The transcript of the hearing is associated with 
the claims folder.

In July 2004, the Board remanded the case for further 
development.  The case has since returned to the Board for 
further development.


FINDINGS OF FACT

1.  Resolving any doubt in the veteran's favor, exposure to 
carbon tetrachloride and trichloroethylene has been shown. 

2.  The veteran's lung cancer has been medically linked to 
in-service exposure to carbon tetrachloride and 
trichloroethylene.

3.  There is no medical evidence linking prostate cancer to 
the veteran's period of service, to include exposure to 
carbon tetrachloride and trichloroethylene.


CONCLUSIONS OF LAW

1.  Lung cancer was incurred during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to be of service onset; and 
prostate cancer is not related to any inservice disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.
 
In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2001, July 2002, 
July 2003 and July 2004.  The originating agency specifically 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .
 
The veteran indicated that he has been in receipt of benefits 
from the Social Security Administration (SSA) since January 
2001.  In its July 2004 remand, the Board requested all of 
the veteran's SSA records.  In the same month, the SSA 
National Records Center responded, indicating that after an 
exhaustive and comprehensive search, they were unable to find 
the veteran's social security folder.  Given such reply, the 
Board finds that additional efforts to obtain such records 
would be futile.

According to a September 2001 statement, the veteran 
identified medical treatment from Dr. Derfelt from 1966 to 
1973, and treatment from Dr. Boaz from 1973 to 1988.  
However, the veteran stated that both doctors have since 
deceased and no records are available.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The veteran has been afforded appropriate VA 
examinations, and the claims folder contains service medical 
records and post-service VA evidence from the VA Medical 
Centers in Prescott and Tucson.  Neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this appeal.
 
The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  
 
As the Board concludes below that the preponderance of the 
evidence is against the veteran's service connection claim 
for prostate cancer, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Thus, there can be no possibility of any 
prejudice to the veteran.  Further, with regard to the 
favorable action being taken by granting service connection 
for lung cancer, a decision at this point poses no risk of 
prejudice to the veteran.  The agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  See, Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 
2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).
 



Background

The veteran asserts that his lung cancer and prostate cancer 
were incurred as a result of exposure to carbon tetrachloride 
and trichloroethylene during his period of active service.  
His military occupational specialty was a radar repairman.  
The veteran indicates that while stationed at Mill Valley Air 
Force Station, he worked the nightshift removing paint that 
had been placed on the floors against regulations.  To remove 
the paint, he reports that he was given 5-gallon buckets of 
carbon tetrachloride and 55-gallon drums of 
trichloroethylene.  He then poured the chemicals on the floor 
and let the chemicals permeate through the remainder of his 
shift.  He states that the building was not ventilated and 
that he was not afforded protection from the fumes.  He has 
submitted medical articles regarding the effects of carbon 
tetrachloride and trichloroethylene in humans.  

In February 2000, he developed adenocarcinoma of the prostate 
and underwent a total radical prostatectomy.  

In September 2000, he underwent surgery of his left lobe; 
such surgery revealed adenocarcinoma of the left lower lobe.  
The following month, a left upper lobe nodule was diagnosed 
as squamous cell carcinoma.  

In March 2002, the veteran underwent a VA examination.  The 
veteran indicated that he had been exposed to pertinent 
chemicals for a total of 72 hours while in the service.  The 
examiner stated that he "did not know if exposure to carbon 
tetrachloride and trichloroethylene is related to his lung 
cancer, but it is probably unlikely due to the very short 
duration of exposure."    

In April 2004, after having developed pneumonia and effusion, 
the veteran was found to have metastatic carcinoma, diagnosed 
as advanced non-small cell lung carcinoma with pleural-based 
metastases.    

In May 2005, a VA examiner provided an opinion after 
reviewing the veteran's claims folder and related medical 
literature.  The May 2005 VA examiner reviewed medical 
literature from the NIH (National Institute of Health) 
regarding the possible carcinogenic effects of carbon 
tetrachloride in humans, and on-line "Up-to-Date" entries, 
which note that adenocarcinoma of the lung is most frequent 
in nonsmokers and discussed the risk factors for cancer of 
the lung.  

The examiner pointed out that the veteran had a minimal 
smoking history; a 3 to 4 pack a year history dating back to 
the early 1960's.  Therefore, the examiner opined that the 
veteran's current lung cancer is as likely as not related to 
the in-service exposure to the possible carcinogenic affects 
documented in the "Up-To-Date" quotations, as well as 
according to the NIH medical literature.  


Legal Criteria

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

When a chronic disease, such as arthritis, becomes manifest 
to a compensable degree within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.


Analysis

The veteran asserts that he is entitled to service connection 
for lung cancer and prostate cancer based on in-service 
exposure to carbon tetrachloride and trichloroethylene.  By a 
September 2001 letter, the RO requested objective evidence 
from the veteran showing that he was exposed to those 
chemicals in service.  He has not provided such evidence.  
Further, review of the veteran's service medical records fail 
to show that the veteran sought treatment for any malady due 
to exposure to such chemicals.  Thus, there is no objective 
evidence of record reflecting that the veteran was exposed to 
carbon tetrachloride or trichloroethylene in service.  
However, the Board notes that lay testimony and statements 
are deemed competent evidence as to a description of symptoms 
observed.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In addition to the veteran's statements regarding 
his claimed chemical exposure, his wife testified that she 
noticed a strong odor on the veteran's clothes during his 
period of military service.  She noticed the odor when she 
laundered his clothes.  Thus, resolving any doubt in the 
veteran's favor, for purposes of this decision, the Board 
finds that the veteran was exposed to carbon tetrachloride 
and trichloroethylene in service.   

a.  Lung Cancer

As noted above, the veteran does not contend and the evidence 
does not show that he had lung cancer in service or within 
his first post-service year.  Rather, the veteran asserts 
that he recently developed lung cancer as a result of in-
service exposure to carbon tetrachloride and 
trichloroethylene.

With regard to the etiology of the veteran's lung cancer, the 
March 2002 VA examiner was unsure whether such cancer was 
related to the in-service carbon tetrachloride and 
trichloroethylene exposure, and doubted such a relationship 
due to the short duration of exposure.  To the contrary, the 
May 2005 VA examiner opined the veteran's lung cancer is as 
likely as not related to in-service exposure to pertinent 
chemicals, even considering the reported 72 hours of 
exposure.  The examiner also took into account the veteran's 
testimony regarding his post-service employment in the 
ceramic tile and electronics industries.  Given that the May 
2005 examiner thoroughly reviewed the veteran's claims folder 
and conducted medical research on lung malignancies  and the 
possible carcinogenic effects of carbon tetrachloride, the 
Board finds the May 2005 VA opinion to be more-informed.  
There is no indication that the March 2002 examiner reviewed 
the claims folder or any medical literature.  Accordingly, 
resolving any doubt in the veteran's favor, the Board finds 
that the veteran's lung cancer is related to service.  
Service connection for lung cancer, secondary to in-service 
exposure to carbon tetrachloride and trichloroethylene, is 
granted.

b.  Prostate Cancer

Again, the veteran does not assert nor does the medical 
evidence show that he had prostate cancer during his period 
of military service or within the first post-service year.  

Even conceding in-service exposure to carbon tetrachloride 
and trichloroethylene, there is no competent evidence linking 
the veteran's prostate cancer to such exposure.  The March 
2002 examiner did not discuss the etiology of the veteran's 
prostate cancer, and the May 2005 VA examiner was unable to 
relate the veteran's prostate cancer to the chemical 
exposure.  Significantly, after reviewing various medical 
literature, the May 2005 VA examiner concluded that he could 
not state with certainty that there is a relationship between 
exposure to carbon tetrachloride or trichloroethylene and 
prostate cancer.  The examiner indicated that there is an 
absence of medical literature either supporting or negating 
the possibility of a relationship between pertinent chemical 
exposure and prostate cancer.   In essence, the examiner was 
unable to link the veteran's prostate cancer to service 
without resorting to speculation.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The Board notes 
that the record does not contain a medical opinion favorable 
to his service connection claim for prostate cancer.  

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claim for prostate 
cancer must be denied.  As the preponderance of the evidence 
is against the veteran's service connection claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for lung cancer, claimed as 
secondary to exposure to carbon tetrachloride and 
trichloroethylene, is granted.

Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to carbon tetrachloride and 
trichloroethylene, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


